Olivee, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” attached hereto and made a part hereof, relate to electric motors and accessories exported from England and entered at the port of Los Angeles.
The cases have been submitted on an agreed set of facts that show cost of production, as defined in section 402 (f) of the Tariff Act of 1930, to be the proper basis for appraisement of the merchandise in question and that establish such statutory values for the electric motors and accessories, identified in schedule “B,” attached hereto and made a part hereof, to be “the amounts given therein in British pounds, plus the percentages where indicated,” and I so hold. Judgment will be rendered accordingly.